The opinion of the court was delivered by
Spencer, J.
Relator having obtained judgments against the city of New Orleans, and issued ft. fa. thereon, which were returned nulla bona,. took the present proceeding to obtain a peremptory mandamus to compel the city authorities to levy and collect a special tax to pay his said-judgments.
The city resists this demand on the ground that relator has not registered his judgments as required by Act No. 5 of the extra session of 1870. Plaintiff’s judgments are based upon bonds of the city issued in 1854, in aid of certain railroads. Relator contends that the provisions of said Act No. 5 of 1870 are inoperative and void as to him, *495since the effect thereof is to impair the obligation of the contracts made-with Mm in 1854. The principles of law involved are now well established. The difficulty is in their application to the facts of each case.
It is the privilege of individuals to make contracts. But to provide-the machinery for, and the modes and manner of, enforcing the contracts so made, belongs exclusively to the government. The obligations-resulting from lawful contracts are not only binding on the parties, but-the State itself cannot directly or indirectly impair them or lessen their value.
But the control of the State over the manner of executing obligations is absolute, provided, only that in changing remedies or modes of execution the right secured by the obligation be not impaired or lessened in value.
What were plaintiff’s rights and remedies under the laws in force in 1854? Does the Act No. 5 of 18.'0, as, and to the extent, it is now invoiced' by the city, impair or lessen the value of plaintiffs claim against the city ?"
We understand that the sole ground upon which the city resists the-relator’s demands is that it (the city) is under no obligation to levy a-tax to pay relator until he has caused his judgment to be registered, as-required by Act 5 aforesaid.
The only question, therefore, now before us is, does that act in so far as it requires registry, as a prerequisite to payment or the levy of a tax impair the obligation of the relator’s bond, issued in 1854 ? The act under which these bonds were issued made no provision for a special tax' to pay them. So in, that regard, relator occupied the relation of an ordinary creditor. The city, by the laws in force in 1854, was under no obligation to levy a special tax for these bonds. Their payment was to be effected, like all other presecured debts of the city, by fieri facias, if' property could be found, or by being carried into the annual budget, and a tax levied to pay them, in the ordinary and customary administration of the city’s affairs. If the city failed to do this, the creditor could compel performance by mandamus.
It may be that the Act No. 5 of 1870 contains provisions, which if invoiced would necessitate our declaring them unconstitutional. But “ sufficient unto the day is the evil thereof.” We are now only called up'on to-pass upon the constitutionality of that section requiring registry. If we-find that to be invalid as impairing the obligation of a contract, we will then have to decide other and ulterior questions ; but if we find it to be a mere change of remedy, not impairing the value of plaintiff’s right, then we may halt, and require the relator to comply with it before seeking ulterior relief. For aught that we know, for aught that appears by the record, the city will pay relator’s claim immediately upon its registry. Act 5 directs it so to do if there are funds, as to which we are not ad*496•vised. If there are no funds, the act requires the judgment to be put upon the nest budget, and a tax sufficient to pay it to be levied.
We cannot presume that the city will fail in its duty in this regard. On the contrary, we must presume that upon relator registering his .judgment, the city will at once pay it, or provide for its payment by levying a tax in due course of administration. Nor can we presume •that the city will levy an insufficient tax, or hold itself bound in regard to relator’s debt by the limitations imposed on its taxing power by the premium-bond act of 1876, if that limitation is unconstitutional.
The requirement of the registry of all judgments before payment, or before levying taxes to pay them, seems to us to be a wise and useful provision of law, tending to restrain and check the reckless levy of taxes, and to afford, in compact form, a correct knowledge of the city’s liabilities. The formality is neither onerous nor expensive to the judgment creditor, and in no wise delays or retards the progress of his measures to secure payment.
So far as we can see, it takes away from him no pre-existing right, nor does it render less effective any pre-existing remedies. In a word, 'it does not appreciably lessen the value of his right or impair its obligation. The requirement is one made in the interest of economy and the orderly conduct of the city’s affairs. We apprehend that no court would grant relator’s prayer and order a special tax, if the city tendered payment upon the condition that relator first register his judgment. It would, in such case, certainly be held to be a regulation which did not operate any impairment of plaintiff’s rights. We think the relator is premature in his action. He should first register his judgments, and then if payment is not made, or adequately provided for in the next tax-levy, proceed to compel it.
It is therefore ordered and decreed that the judgment appealed from be reversed, and it is now ordered and decreed that relator’s suit 'be dismissed at his costs.